Citation Nr: 1732468	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-31 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to a compensable disability rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971 and from April 1971 to April 1989.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision that denied a total disability rating due to individual unemployability (TDIU).  

Thereafter, the Regional Office (RO) treated the Veteran's appeal of the denial of TDIU as a claim for increase for all of his service-connected disabilities.  


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; there is no evidence of persistent bleeding or fissures.

2.  The Veteran manifests anemia that is not due to persistent bleeding or fissures associated with his service-connected hemorrhoid disability.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case. See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The Veteran's service treatment records, VA medical records, Social Security Administration, and private treatment records are associated with the claims file.  

The Board remanded the appeal in May 2016 for a VA examination and VA medical treatment records to be obtained.  A VA examination and opinion were obtained in July 2016.  VA treatment records have been associated with the claims file.  

Neither the Veteran nor has representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible and the directives of the May 2016 remand have been substantially complied with.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

No further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2016).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

The Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  The Board finds that a uniform evaluation is warranted for the appellate period.

Pursuant to Diagnostic Code 7336, a noncompensable, rating is warranted where the hemorrhoids are found to be mild or moderate in nature.  

A 10 percent rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  

A 20 percent rating, the highest rating available pursuant to Diagnostic Code 7336, is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

Analysis

The Veteran's hemorrhoids are rated as noncompensable under Diagnostic Code (DC) 7336.  38 C.F.R. § 4.114 (2016).  

On examination in April 2012 VA examination, the Veteran's hemorrhoids were noted to be small, reducible and mild or moderate in severity.  The examiner noted there was no evidence of hemorrhoids that were large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The Veteran did not report symptoms of this severity.

In the Board's May 2016 remand, the Board noted the Veteran's report of bleeding and itching during the April 2012 VA examination.  The Board also noted that laboratory testing in November 2012 revealed anemia due to iron deficiency.  Subsequent VA records show an assessment of anemia in April 2014.  The Board remanded the appeal in May 2016 for a VA examination and opinion to address whether the Veteran manifested anemia or persistent bleeding as a result of his hemorrhoid disability.

Following the Board's remand, VA obtained an examination and opinion dated July 2016.  The July 2016 VA examiner noted the Veteran reported using over-the-counter medications for his symptoms of discomfort and slight bleeding.  He reported no functional limitations related to hemorrhoids.  The July 2016 VA examiner noted mild or moderate hemorrhoids that were small and reducible. 

The VA examiner also addressed the Board's directives to provide an opinion regarding the presence of anemia, persistent bleeding, and fissures.  The July 2016 VA examiner opined that the Veteran has not had persistent bleeding or fissures due to his hemorrhoid disability during the appellate period.  The examiner did find that the Veteran manifested anemia since at least 2008.  
The examiner opined that the Veteran's anemia was not caused by his hemorrhoid disability, noting that August 2008 VA records showed the Veteran was diagnosed with anemia that was likely related to an alpha thalaseemia trait.  The examiner also noted that VA records and the Veteran's private treatment record do not show evidence of fissures or persistent bleeding.  Finally, the examiner noted that the Veteran had not alleged symptoms of this severity.  

The Veteran's representative submitted an informal hearing presentation dated June 2017 that asserts the Veteran's disability has severely worsened.  This assertion is contradicted by the Veteran's reports of a stable disability that is primarily treated with over-the-counter medication.  The Board has considered the Veteran's lay statements regarding the discomfort caused by his hemorrhoids.  However, at most, his complaints and the medical evidence support a finding that his condition is moderate in degree.  

The opinion provided by the VA examiner in July 2016 provides a discussion of the Veteran's contentions, the objective medical history of his symptoms, and a thorough rationale that has sound reasoning and rationale for the conclusions.  The Board affords this opinion more probative value than general assertions of a worsening of the Veteran's symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The medical evidence does not show and the Veteran does not contend that his hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Further, the July 2016 VA examination and opinion indicate the Veteran has not manifested hemorrhoids with persistent bleeding and secondary anemia, or hemorrhoids with fissures at any time during the appellate period.  The Board notes the Veteran has not claimed that his anemia is due to his hemorrhoid disability, and the evidence of record does not support a finding that the Veteran manifests anemia due to persistent bleeding.  

The Board has also considered whether a higher rating may be warranted under any other potentially applicable diagnostic code.  See 38 C.F.R. 4.114, DC 7332, 7333, 7335.  However, the record does not contain evidence of involuntary bowel movements, impairment of sphincter control, or prolapse of the rectum.  See id.  

In addition, the evidence does not show the existence of unusual or exceptional symptoms that are not addressed by the rating criteria such that referral is warranted for an extraschedular rating.  Of note, the evidence does not show that the symptoms pertaining to hemorrhoids cause a marked interference in employment or that the Veteran has had frequent hospitalizations because of his hemorrhoids. Accordingly, an extraschedular rating for these disabilities is not warranted. 38 C.F.R. § 3.321(b)(1). 

The benefit of the doubt doctrine in not applicable as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

A compensable evaluation for hemorrhoids is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


